EXECUTION COPY




--------------------------------------------------------------------------------

HLSS SERVICER ADVANCE RECEIVABLES TRUST,
as Issuer,
DEUTSCHE BANK NATIONAL TRUST COMPANY,
as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary,
HLSS HOLDINGS, LLC,
as Administrator and as Servicer (on and after the MSR Transfer Date),
OCWEN LOAN SERVICING, LLC,
as a Subservicer and as Servicer (prior to the MSR Transfer Date),
WELLS FARGO SECURITIES, LLC
as Administrative Agent
and
WELLS FARGO BANK, N.A.
as sole Holder of the Class A-VF2 Variable Funding Notes, the Class B-VF2
Variable Funding Notes, the Class C-VF2 Variable Funding Notes and the Class
D-VF2 Variable Funding Notes
__________
AMENDMENT NO. 4
dated as of July 16, 2014
to the
SECOND AMENDED AND RESTATED SERIES 2012-VF2 INDENTURE SUPPLEMENT
dated as of August 30, 2013
to the
SIXTH AMENDED AND RESTATED INDENTURE,
dated as of January 17, 2014
__________
HLSS SERVICER ADVANCE RECEIVABLES TRUST
ADVANCE RECEIVABLES BACKED NOTES, SERIES 2012-VF2

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

        



AMENDMENT NO. 4 TO SERIES 2012-VF2 AGREEMENTS
This Amendment No. 4, dated as of July 16, 2014 (this “Amendment”), to the
Second Amended and Restated Series 2012-VF2 Indenture Supplement, dated as of
August 30, 2013 (as has been, and as may be further, amended, restated,
supplemented or otherwise modified from time to time, the “Indenture
Supplement”), by and among HLSS Servicer Advance Receivables Trust, as issuer
(the “Issuer”), Deutsche Bank National Trust Company, as indenture trustee (the
“Indenture Trustee”), as calculation agent (the “Calculation Agent”), as paying
agent (the “Paying Agent”) and as securities intermediary (the “Securities
Intermediary”), HLSS Holdings, LLC (“HLSS”), as administrator (in such capacity,
the “Administrator”) and as servicer, on and after the related MSR Transfer Date
(in such capacity, the “Servicer”), Ocwen Loan Servicing, LLC (“OLS”), as a
subservicer (in such capacity, the “Servicer”), and as servicer, prior to the
related MSR Transfer Date (in such capacity, the “Subservicer”), and Wells Fargo
Securities, LLC (“WFS”), as administrative agent (the “Administrative Agent”),
to that certain Sixth Amended and Restated Indenture, dated as of January 17,
2014 (as amended, supplemented, restated or otherwise modified from time to
time, the “Indenture”), among the Issuer, the Servicer, the Administrator, the
Indenture Trustee, the Calculation Agent, the Paying Agent, the Securities
Intermediary, WFS, as administrative agent, Barclays Bank PLC, as administrative
agent, and Credit Suisse AG, New York Bank, as administrative agent. Capitalized
terms used herein but not otherwise defined shall have the meanings given to
such terms in the Indenture or the Indenture Supplement, as applicable.
WHEREAS, Section 12.2 of the Indenture provides, among other things, that
subject to the terms and provisions of each Indenture Supplement with respect to
any amendment of such Indenture Supplement, the parties to the Indenture may at
any time enter into an amendment to the Indenture, including any Indenture
Supplement, with prior notice to the Note Rating Agency and the consent of
Holders of more than 50% (by Class Invested Amount) of each Series or Class of
Notes affected by such amendment of the Indenture, including any Indenture
Supplement, for the purpose of adding any provisions to, or changing in any
manner or eliminating any of the provisions of the Indenture, of modifying in
any manner the rights of the Holders of the Notes of each such Series or Class
under the Indenture or any Indenture Supplement, upon delivery of an Issuer Tax
Opinion (unless the Noteholders unanimously consent to waive such opinion);
provided, however, that no such amendment will modify any of the enumerated
provisions set forth in Section 12.2 without the consent of the Holder of each
Outstanding Note affected thereby;
WHEREAS, Wells Fargo Bank, N.A. (the “VF2 Noteholder”) owns 100% of the Class
A-VF2 Variable Funding Notes, the Class B-VF2 Variable Funding Notes, the Class
C-VF2 Variable Funding Notes and the Class D-VF2 Variable Funding Notes, which
are the only Outstanding Notes issued pursuant to the Indenture Supplement;
WHEREAS, Section 12.3 of the Indenture provides that the Issuer shall deliver to
the Indenture Trustee an Opinion of Counsel stating that the execution of such
amendment is authorized or permitted by the Indenture and that all conditions
precedent thereto have been satisfied (the “Authorization Opinion”);




--------------------------------------------------------------------------------




WHEREAS, the parties hereto desire to amend the Indenture Supplement as
described below;
WHEREAS, this Amendment is not effective until the satisfaction of the terms and
provisions of Section 12.2 and Section 12.3 of the Indenture;
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
Section 1.Amendment.
(a)    Section 2 of the Indenture Supplement is hereby amended by deleting the
definition of “Expected Repayment Date” in its entirety and replacing it with
the following:
““Expected Repayment Date” means, for the Series 2012-VF2 Notes, August 28,
2015.”


Section 2.    Conditions to Effectiveness of this Amendment.
(a)    This Amendment shall become effective, solely as of August 29, 2014, upon
the latest to occur of the following (the “Effective Date”):
(i)    the execution and delivery of this Amendment by all parties hereto;
(ii)    prior notice to the Note Rating Agency;
(iii)    the delivery of the Issuer Tax Opinion; and
(iv)    the delivery of the Authorization Opinion.
(b)    Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Indenture Supplement and the Indenture shall
remain in full force and effect and all such provisions shall apply equally to
the terms and conditions set forth herein. This Amendment shall be effective as
of the Effective Date upon the satisfaction of the conditions precedent set
forth in Section 2(a) hereof and shall not be effective for any period prior to
the Effective Date. After this Amendment becomes effective, all references in
the Indenture Supplement or the Indenture to “this Indenture Supplement,” “this
Indenture,” “hereof,” “herein” or words of similar effect referring to such
Indenture Supplement and Indenture shall be deemed to be references to the
Indenture Supplement or the Indenture, as applicable, as amended by this
Amendment. This Amendment shall not be deemed to expressly or impliedly waive,
amend or supplement any provision of the Indenture Supplement or the Indenture
other than as set forth herein.
Section 3.    Representations and Warranties. (a)    The VF2 Noteholder hereby
represents and warrants that as of the date hereof (i) it is the sole Holder of
each of the Class A-VF2 Variable Funding Notes, the Class B-VF2 Variable Funding
Notes, the Class C-VF2 Variable Funding Notes and the Class D-VF2 Variable
Funding Notes, (ii) it is duly authorized to deliver

2



--------------------------------------------------------------------------------




this Amendment to the Indenture Trustee and such power has not been granted or
assigned to any other Person, and (iii) the Indenture Trustee may conclusively
rely upon this Amendment.
(b)    In its capacity as Note Registrar, the Indenture Trustee confirms that
the Note Register reflects the VF2 Noteholder as the sole Holder of all Notes
currently Outstanding under the Indenture Supplement. Such Holder’s consent to
the terms of this Amendment is evidenced by its signature hereto.


(c)    OLS hereby represents and warrants that the execution and effectiveness
of this Amendment shall not materially affect it, in its capacity as the
Subservicer under any of the Designated Servicing Agreements or any of the
Transaction Documents.
Section 4.    Expenses. The Receivables Seller hereby agrees that in addition to
any costs otherwise required to be paid pursuant to the Transaction Documents,
the Receivables Seller shall be responsible for the payments of the reasonable
and documented legal fees and out-of-pocket expenses of legal counsel to the
Administrative Agent, the Noteholders, the Owner Trustee and the Indenture
Trustee incurred in connection with the consummation of this Amendment and all
other documents executed or delivered in connection therewith.
Section 5.    Representations; Ratifications Covenants: (a) In order to induce
the Noteholders and the Administrative Agent to execute and deliver this
Amendment, the Issuer, HLSS, OLS and Servicer hereby represent and warrant to
the Noteholders and the Administrative Agent that as of the date hereof, the
Issuer, HLSS, OLS and Servicer are in full compliance with all of the terms and
conditions of the Indenture and the other Transaction Documents and no Default
or Event of Default has occurred and is continuing under the Indenture or any
other Transaction Documents.
(b)    The parties hereto ratify all terms of the existing Indenture other than
those amended hereby, and ratify those provisions as amended hereby.
Section 6.    Entire Agreement. The Indenture and the Indenture Supplement, as
amended by this Amendment, constitute the entire agreement among the parties
hereto with respect to the subject matter hereof, and fully supersedes any prior
or contemporaneous agreements relating to such subject matter.
Section 7.    Successors and Assigns. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns.
Section 8.    Section Headings. The various headings and sub-headings of this
Amendment are inserted for convenience only and shall not affect the meaning or
interpretation of this Amendment or the Indenture or any provision hereof or
thereof.
Section 9.    GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AMENDMENT, THE
RELATIONSHIP OF THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF
THE RIGHTS AND DUTIES OF THE PARTIES HERETO SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE

3



--------------------------------------------------------------------------------




LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW
PROVISIONS THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
Section 10.    Recitals. The statements contained in the recitals to this
Amendment shall be taken as the statements of the Issuer, and the Indenture
Trustee (in each capacity) assumes no responsibility for their correctness. The
Indenture Trustee makes no representation as to the validity or sufficiency of
this Amendment (except as may be made with respect to the validity of its own
obligations hereunder). In entering into this Amendment, the Indenture Trustee
shall be entitled to the benefit of every provision of the Indenture and the
Indenture Supplement relating to the conduct of or affecting the liability of or
affording protection to the Indenture Trustee.
Section 11.    Owner Trustee Limitation of Liability. It is expressly understood
and agreed by the parties hereto that (a) this Amendment is executed and
delivered by Wilmington Trust Company, not individually or personally, but
solely as Owner Trustee of the Issuer under the Trust Agreement, in the exercise
of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as a personal representation, undertaking and
agreement by Wilmington Trust Company but is made and intended for the purpose
of binding only the Issuer, (c) nothing herein contained shall be construed as
creating any liability on Wilmington Trust Company, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto and (d) under no
circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Amendment.
Section 12.    Counterparts. This Amendment may be executed in one or more
counterparts and by the different parties hereto on separate counterparts,
including without limitation counterparts transmitted by facsimile, each of
which, when so executed, shall be deemed to be an original and such
counterparts, together, shall constitute one and the same agreement.
[signature pages follow]



4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
HLSS SERVICER ADVANCE RECEIVABLES TRUST, as Issuer
By: Wilmington Trust Company, not in its individual capacity but solely as Owner
Trustee
By:

Name:
Title:


Amendment No. 4 to Series 2012-VF2 Second A&R Indenture Supplement





--------------------------------------------------------------------------------






DEUTSCHE BANK NATIONAL TRUST COMPANY, as Indenture Trustee, Calculation Agent,
Paying Agent and Securities Intermediary and not in its individual capacity
By:

Name:
Title:

By:

Name:
Title:


Amendment No. 4 to Series 2012-VF2 Second A&R Indenture Supplement





--------------------------------------------------------------------------------






HLSS HOLDINGS, LLC, as Administrator and as Servicer (on and after the MSR
Transfer Date)
By:

Name:
Title:


Amendment No. 4 to Series 2012-VF2 Second A&R Indenture Supplement





--------------------------------------------------------------------------------






OCWEN LOAN SERVICING, LLC, as a Subservicer and as Servicer (prior to the MSR
Transfer Date)
By:

Name:
Title:


Amendment No. 4 to Series 2012-VF2 Second A&R Indenture Supplement





--------------------------------------------------------------------------------






WELLS FARGO SECURITIES, LLC,
as Administrative Agent
By:

Name:
Title:






Amendment No. 4 to Series 2012-VF2 Second A&R Indenture Supplement





--------------------------------------------------------------------------------






WELLS FARGO BANK, N. A.,
as sole Holder of the HLSS Servicer Advance Receivables Trust, Advance
Receivables Backed Notes, Series 2012-VF2 Class A-VF2 Variable Funding Notes,
Class B-VF2 Variable Funding Notes, Class C-VF2 Variable Funding Notes and Class
D-VF2 Variable Funding Notes
By:

Name:
Title:




Amendment No. 4 to Series 2012-VF2 Second A&R Indenture Supplement



